DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 02/07/2022, Applicants amended claims 1 and 16-19, cancelled claims 4-5, 13-15 and 20, and added claims 21-22 in the response filed 05/06/2022.
Claim(s) 1-3, 6-12, 16-19 and 21-22 are pending examination.
Response to Arguments
Applicants’ amendments to claim 17-20 has overcome the previous claim objections, as set forth on page 2 of the 02/07/2022 OA.
Applicants’ amendments to claim 13-15 has overcome the previous 35 USC § 112 claim rejections, as set forth on page 3 of the 02/07/2022 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-3, 6-12, 16-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a first layer having a first dielectric constant (Dk); a second layer adjacent to the first layer, the second layer having a second Dk lower than the first Dk; a first antenna disposed on the first layer, the first antenna configured for operating at a first frequency; [[and]] a second antenna disposed on the second layer, the second antenna configured for operating at a second frequency higher than the first frequency; and a plurality of feeding elements penetrating the second layer and electrically connected to the second antenna, wherein the feeding elements surround the first layer.
Claims 2-3 and 6-12 are allowed, because they depend from the allowed claim 1.  
Independent claim 16 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 16, (a) providing a circuit layer and an antenna element on the circuit layer, the antenna element including a higher-dielectric-constant layer and a low-frequency antenna disposed on the higher-dielectric-constant layer; (b) forming a lower-dielectric-constant layer on the circuit layer and adjacent to the higher-dielectric-constant layer; and (c) forming a high-frequency antenna on the lower-dielectric-constant layer, wherein (a) further comprises: (al) connecting the higher-dielectric-constant layer on the circuit layer by an adhesive layer.
Claims17-19 are allowed, because they depend from the allowed claim 16.  
Independent claim 21 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 21, a first layer having a first Dk; a second layer adjacent to the first layer, the second layer having a second Dk lower than the first Dk; a first antenna disposed on the first layer, the first antenna configured for operating at a first frequency; and a second antenna disposed on the second layer, the second antenna configured for operating at a second frequency higher than the first frequency, wherein the first layer includes an adhesive layer and a dielectric layer disposed between the first antenna and the adhesive layer.
Independent claim 22 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 22, a first layer having a first Dk; a second layer adjacent to the first layer, the second layer having a second Dk lower than the first Dk; a first antenna disposed on the first layer, the first antenna configured for operating at a first frequency; a second antenna disposed on the second layer, the second antenna configured for operating at a second frequency higher than the first frequency, wherein the second layer includes a encapsulant layer covering the first layer and a dielectric layer disposed between the second antenna and the encapsulant layer; and a plurality of feeding elements penetrating the second layer and electrically connected to the second antenna, wherein the feeding elements include a first portion penetrating the encapsulant layer and a second portion penetrating the dielectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895